Title: To Thomas Jefferson from Albert Gallatin, 9 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir
            Treasury Department 9th August 1802
          
          I have the honor to enclose a letter from the Commissioner of the revenue together with one from the Collector of New London, and unite in recommending Joseph Griffin as a suitable person to keep the light house on Faulkner’s island.
          I have the honor to be with the highest respect Sir Your most obdt. Servt.
          
            Albert Gallatin
          
        